This is an action of tort brought by Bruce R. Desmarais, a minor, for personal injuries, and by his father, Robert R. Desmarais, for consequential damages against the defendants, David H. Byron, a teacher in the classroom where the minor Desmarais sustained his injuries, and the Wachusett Regional School District. Both defendants’ demurrers were sustained and the plaintiffs’ appeals from the orders bring this case before us. This is the second action by the plaintiffs against these defendants for the same injury arising out of the same accident. In the earlier action, an order sustaining the defendants’ demurrers was affirmed by the Supreme Judicial Court. Desmarais v. Wachusett Regional School District, 360 Mass. 591. Following that rescript, the plaintiffs commenced the instant action. A careful examination of the present counts of the declaration discloses no significant difference from those filed in the previous case. Therefore we hold that the court below was correct in sustaining the demurrers.

Orders sustaining demurrers affirmed.


Judgment for defendants.